IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-30059
                         Conference Calendar



NAPOLEON DAY,

                                          Plaintiff-Appellant,

versus

C.M. LENSING; UNKNOWN MCNEIL;
UNKNOWN TEAR; FRANK JOHNSON,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                       USDC No. 01-CV-669
                      --------------------
                         August 20, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Louisiana prisoner Napoleon Day (#326049) appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint

wherein he sued several prison officials after he was disciplined

for failing to cooperate in their investigation of the escape of

another inmate.   Day argued that although he told the officials

that he did not “see or know anything,” he was placed in

administrative segregation and had his trustee status revoked.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-30059
                                  -2-

Although he paid the filing fee in the district court, Day was

granted leave to proceed in forma pauperis (IFP) on appeal.

     The district court dismissed Day’s complaint under 42 U.S.C.

§ 1997e(c)(1), which states in relevant part:

          The court shall on its own motion or on the motion
     of any party dismiss any action brought with respect to
     prison conditions under section 1983 of this title, or
     any other Federal law, by a prisoner confined in any
     jail, prison, or other correctional facility if the
     court is satisfied that the action is frivolous,
     malicious, fails to state a claim upon which relief can
     be granted, or seeks monetary relief from a defendant
     who is immune from such relief.

We review a dismissal under 42 U.S.C. § 1997e(c) de novo.     See

Ruiz v. United States, 160 F.3d 273, 275 (5th Cir. 1998).

     A prisoner’s liberty interest is “generally limited to

freedom from restraint which, while not exceeding the sentence in

such an unexpected manner as to give rise to protection by the

Due Process Clause of its own force, nonetheless imposes atypical

and significant hardship on the inmate in relation to the

ordinary incidents of prison life.”     Sandin v. Conner, 515 U.S.
472, 484 (1995)(citations omitted).     The Due Process Clause does

not protect every change in the conditions of confinement which

has a substantial adverse effect upon a prisoner.     See Madison v.

Parker, 104 F.3d 765, 767-68 (5th Cir. 1997)(citing Sandin, 515
U.S. at 483-84).    Cell restrictions do not implicate due-process

concerns.   Id.    Nor does Day have a protected liberty interest in

his custodial classification.     See Neals v. Norwood, 59 F.3d 530,

533 (5th Cir. 1995).
                           No. 02-30059
                                -3-

    Day’s appeal is without arguable merit and is therefore

DISMISSED as frivolous.   See Howard v. King, 707 F.2d 215, 220

(5th Cir. 1983); 5TH CIR. R. 42.2.    The dismissal of the complaint

as frivolous, and the dismissal of this appeal each count as a

“strike” under 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996).    Day is WARNED that if he

accumulates three strikes pursuant to 28 U.S.C. § 1915(g), he may

not proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     Id.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.